Name: Commission Implementing Decision (EU) 2015/2414 of 17 December 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of harmonised standard EN 521:2006 Ã¢ Specifications for dedicated liquefied petroleum gas appliances Ã¢  Portable vapour pressure liquefied petroleum gas appliancesÃ¢ in accordance with Directive 2009/142/EC of the European Parliament and of the Council (notified under document C(2015) 9145) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: consumption;  technology and technical regulations;  mechanical engineering
 Date Published: 2015-12-19

 19.12.2015 EN Official Journal of the European Union L 333/120 COMMISSION IMPLEMENTING DECISION (EU) 2015/2414 of 17 December 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of harmonised standard EN 521:2006 Specifications for dedicated liquefied petroleum gas appliances  Portable vapour pressure liquefied petroleum gas appliances in accordance with Directive 2009/142/EC of the European Parliament and of the Council (notified under document C(2015) 9145) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/142/EC of the European Parliament and of the Council of 30 November 2009 relating to appliances burning gaseous fuels (1), and in particular Article 6(1) thereof, Having regard to the opinion of the committee established by Article 22 of Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European Standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (2), Whereas: (1) Directive 2009/142/EC provides that appliances burning gaseous fuels (appliances) may be placed on the market and put into service only if, when normally used, they do not compromise the safety of persons, domestic animals and property. (2) Appliances must satisfy the essential requirements set out in Annex I to Directive 2009/142/EC. They are presumed to comply with those requirements if they conform to the national standards applicable to them implementing the harmonised standards the reference numbers of which have been published in the Official Journal of the European Union. (3) On 28 December 2005, the European Committee for Standardisation (CEN) adopted the harmonised standard EN 521:2006 Specifications for dedicated liquefied petroleum gas appliances  Portable vapour pressure liquefied petroleum gas appliances. The reference number of the standard was subsequently published in the Official Journal of the European Union (3). (4) On 30 June 2014 the Netherlands launched a formal objection in accordance with Article 6(1) of Directive 2009/142/EC in respect of the harmonised standard EN 521:2006. The formal objection was based on the assessment that the standard did not fully satisfy the essential requirements of Directive 2009/142/EC. (5) According to the Netherlands, following a series of accidents involving portable flat gas stoves (horizontal design) and subsequent market surveillance of the products concerned, it appeared that those products, when normally used, present a risk to users. More particularly, when the flat gas stoves were used with a grill plate or a pan with a diameter larger than 180 mm, the temperature of the gas cartridge was much higher than the 50 °C provided for by the standard EN 521:2006, with a risk of fire or explosion of the cartridge. The Netherlands noted that the tests provided for in EN 521:2006 do not adequately cover the risks of such portable stoves or similar gas appliances as such appliances are not safe when used with large pans and that therefore EN 521:2006 does not meet the essential requirements of points 1.1 and 3.1.1 of Annex I to Directive 2009/142/EC. (6) Portable flat gas stoves are portable gas cooking appliances and are covered by Directive 2009/142/EC. They represent, together with the vertical gas stoves, the two basic design types of portable gas stoves directly connected to gas cartridges. Contrary to vertical gas stoves, which consist of a burner assembly fitted on the top of a gas cartridge or of a compartment for such a cartridge, flat gas stoves consist of a burner assembly fitted on a horizontal body containing an integrated compartment for a gas cartridge beside the burner. Portable flat gas stoves appear to represent an increasing part in the market of portable gas stoves which are consumer products and used commonly for leisure activities of families. (7) According to Directive 2009/142/EC, appliances must be so designed and constructed as to operate safely and present no danger when normally used. Furthermore, no instability, distortion, breakage or wear likely to impair their safety must occur. Finally, parts of appliances which are intended to be placed in close proximity to the floor or other surfaces must not reach temperatures presenting a danger in the surrounding area. (8) EN 521:2006 covers a large variety of portable appliances burning liquefied petroleum gases at vapour pressure and designed to be used with non-refillable cartridges, as cooking, lighting and heating appliances. Examples of cooking appliances covered by the standard are hotplates, grills and some types of barbecues with the exception of barbecues that can be used indoors. EN 521:2006 provides detailed clauses and drawings concerning the construction and performance characteristics related to the safety and rational use of energy of portable appliances covered by its scope, including test methods and information requirements. (9) EN 521:2006 provides in various clauses that the tests to verify stability, temperature etc., should be carried out with a vessel of a 180mm diameter, although in Table A.1 (Characteristics of pans necessary for testing) to its Annex A, it refers to pan dimensions from 120 mm to 340 mm. Additionally, the instructions and warning notices to be provided with the appliance do not contain any indication drawing the user's attention to the fact that only pans with a maximum diameter of 180 mm are allowed to be used. (10) EN 521:2006 is commonly used as a reference standard to verify the compliance of portable flat gas stoves to the essential requirements of Directive 2009/142/EC. However, EN 521:2006 does not contain any clause referring to the risks relating to the use of pans with a diameter larger than 180 mm to flat gas stoves. It does not provide for any warning to users against the use of larger pans. Additionally, it does not contain any design requirement (technical specification) that would be feasible taking into account the state of the art, so as to render impractical the use of larger pans than the ones guarantying safety during use. Consequently, portable flat gas stoves on the market do not integrate a design solution to prevent risks from the use of pans larger than 180 mm and do not contain any such warning or information. However, the gas cartridges of flat gas stoves are, from the temperature point of view, more sensitive to the use of large pans than the gas cartridges of vertical gas stoves for which not any accidents or other issues have been reported. (11) In the absence of any warning or design specification that would limit the possibility to use pans larger than 180 mm in portable flat gas stoves, it is reasonable to expect that consumers when preparing food for their family may use larger pans. Their behaviour is to be considered as reasonably foreseeable and therefore as normal use within the meaning of Directive 2009/142/EC. Some manufacturers, on their own initiative, take this practice already into account and attach to their appliance a warning to users against the use of pans larger than 180 mm. (12) It appears from the content of EN 521:2006 that it does not take into account the specificities of portable flat gas stoves. It only contains drawings and tests addressing the vertical gas stoves. This reflects the situation at the time it was drafted, as this type of portable gas stoves had not yet been introduced into the market. It results therefore, that EN 521:2006 intends to cover only the vertical gas stoves and not the flat designs that are concerned by the formal objection launched by the Netherlands. However, this is reflected neither in its scope nor in any other of its clauses. This poses the risk for confusion amongst manufactures, notified bodies and other concerned parties regarding the extent of the scope of EN 521:2006. (13) On the basis of EN 521:2006 as well as the information submitted by the Netherlands and the other Member States, by CEN and by industry, and after consulting the Gas Appliances Working Group, there is a wide agreement that in the absence of any provisions in EN 521:2006 addressing the specificities of portable flat gas stoves and the related risks, the standard does not satisfy the essential requirements of Directive 2009/142/EC as regards this type of appliances. Manufacturers of portable flat gas stoves should therefore ensure that their appliances comply with the essential requirements of Directive 2009/142/EC by other means, subject to verification during the conformity assessment. EC-type examination certificates for such appliances that have already been issued on the basis of a presumption of conformity to Directive 2009/142/EC should be re-examined so as to verify whether the appliances concerned comply with the essential requirements of that Directive. (14) The reference number of EN 521:2006 should continue to be published in the Official Journal of the European Union, as no issues concerning its compliance with the essential requirements of Directive 2009/142/EC with regard to the appliances covered by its scope have been raised. However, in order to ensure legal certainty as to the extent of the scope of EN 521:2006 and therefore the extent of the presumption of conformity, the publication should be accompanied by a warning drawing attention to the fact that EN 521:2006 does not cover portable flat gas stoves. HAS ADOPTED THIS DECISION: Article 1 1. The reference of harmonised standard EN 521:2006 Specifications for dedicated liquefied petroleum gas appliances  Portable vapour pressure liquefied petroleum gas appliances shall not be withdrawn from the Official Journal of the European Union. 2. The publication of the reference number of EN 521:2006 in the Official Journal of the European Union shall be accompanied by a warning as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 December 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 330, 16.12.2009, p. 10. (2) OJ L 316, 14.11.2012, p. 12. (3) Commission Communication in the framework of the implementation of the European Parliament and the Council Directive 2009/142/EC relating to appliances burning gaseous fuels (codified version) (OJ C 349, 22.12.2010, p. 6). ANNEX Publication of titles and references of harmonised standards under Union harmonisation legislation ESO (1) Reference and title of the harmonised standard (and reference document) Reference of superseded standard Date of cessation of presumption of conformity of superseded standard Note 1 CEN EN 521:2006 Specifications for dedicated liquefied petroleum gas appliances  Portable vapour pressure liquefied petroleum gas appliances EN 521:1998 Note 2.1 Date expired (30.11.2009) Warning (2): This publication does not cover portable flat gas stoves (3). (1) ESO: European standardisation organisation:  CEN: Avenue Marnix 17, B-1000, Brussels, Tel. +32 2 5500811; fax + 32 2 5500819 (http://www.cen.eu) (2) In accordance with Commission Implementing Decision (EU) 2015/2414 of 17 December 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of harmonised standard EN 521:2006 Specifications for dedicated liquefied petroleum gas appliances  Portable vapour pressure liquefied petroleum gas appliances in accordance with Directive 2009/142/EC of the European Parliament and of the Council (OJ L 333, 19.12.2015, p. 120). (3) Flat gas stoves consist of a burner assembly fitted on a horizontal body containing an integrated compartment for a gas cartridge beside the burner. Note 1: Generally the date of cessation of presumption of conformity will be the date of withdrawal (dow), set by the European Standardisation Organisation, but attention of users of these standards is drawn to the fact that in certain exceptional cases this can be otherwise. Note 2.1: The new (or amended) standard has the same scope as the superseded standard. On the date stated, the superseded standard ceases to give presumption of conformity with the essential requirements of the directive.